Citation Nr: 1014540	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk








INTRODUCTION

The Veteran served on active duty from January 1953 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the RO that 
granted service connection for PTSD at 30 percent rating 
effective June 15, 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Veteran asserts that the service connected PTSD has 
worsened.  Review of the claims file reveals that further 
development of this matter is warranted.

In his October 2009 Substantive Appeal, the Veteran contended 
that he was not evaluated fairly and that his current medical 
records were not considered.  The Board notes that mental 
health treatment from his private doctor, Dr. Edwin Hoeper of 
Goldsboro, NC from May 2008 to present has not been 
associated with the Veteran's claims file.  Moreover, a 
September 2008 statement from the Veteran's employer 
indicated that the Veteran had lost his job as a result of 
his disability.  

The Board also notes that the last VA examination was 
conducted in July 2006. Hence, the Board finds that a more 
current examination is warranted in order to evaluate the 
severity of the service-connected PTSD.  Under 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and to ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
PTSD, since May 2008 to include Dr. Edwin 
Hoeper of Goldsboro, NC and from the 
Womack Army Medical Center.  

After securing any appropriate consent 
from the Veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform him of this and 
request him to provide copies.  

2.  The RO should schedule the Veteran 
for a VA psychiatric examination to 
ascertain the current severity of his 
service-connected PTSD.  The reviewer is 
asked to provide detailed findings in 
terms of the general criteria for mental 
disorders.  The examiner must review the 
additional medical records and assign a 
GAF, if possible, and explain what the 
assigned score represents.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  

The Veteran is to be advised that failure 
to report for the scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655. (2009).

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he should be furnished an 
SSOC and provided an appropriate 
opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals



